COLEMAN, Justice.
Appellees brought suit for partition of a certain tract of land located in Wharton County, Texas, naming as defendants Leland O. Webb and wife, Cora Spree Webb, *331First Bancredit Corporation and First National Bank of Edna. It was alleged that First Bancredit Corporation held a purported lien on a portion of the property by reason of an assignment of a mechanic’s lien contract.
By trial amendment additional causes of action were pled and new parties brought into the suit. The transcript does not show whether or not First Bancredit Corporation was served with citation and it filed no answer. The transcript contains no order of dismissal or severance of this party. The judgment entered by the trial court does not dispose of the cause of action alleged against First Bancredit Corporation, nor of the corporation as a party defendant, either directly or by implication. As a result the judgment is not final and we are unable to determine the merits of this appeal for want of jurisdiction. Holub v. Nortex Oil & Gas Corp., Tex.Civ.App., 330 S.W.2d 491; Sears v. Mund-Boilers, Inc., 328 S.W.2d 199, Tex.Civ.App., error ref.
The appeal is dismissed.